[Cite as State v. Fester, 2021-Ohio-410.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLERMONT COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NO. CA2019-05-043

                                                   :            OPINION
     - vs -                                                      2/16/2021
                                                   :

 CYNTHIA ANN FESTER,                               :

        Appellant.                                 :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                        Case No. 2018 CR 000789


D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for appellee

William J. Rap Law Offices, Joshua R. Crousey, One East Main Street, Amelia, Ohio 45102,
for appellant



        HENDRICKSON, P.J.

        {¶1}     Appellant, Cynthia Ann Fester, appeals from her convictions in the Clermont

County Court of Common Pleas for trafficking in marijuana and possession of marijuana.

For the reasons set forth below, we affirm her convictions.

        {¶2}     In September 2017, the Clermont County Narcotics Unit ("CCNU") began

surveilling appellant's home on Harrison Woods Court in Clermont County, Ohio following
                                                                Clermont CA2019-05-043

a tip of drug activity. The surveillance revealed numerous vehicles coming and going from

the home and people entering the residence with empty bags and suitcases, only to exit the

home a short time later with full bags and suitcases. From September 2017 through the

end of January 2018, law enforcement observed more than 50 people visiting appellant's

home. Among those observed multiple times at appellant's home were Ken Ung Ly ("Ken

Ly"), Linda Malin, Kendra Hollis, Joshua Plummer, and appellant's two sons, Bryan Fester

and Zach Fester. To law enforcement, the activity at appellant's house was indicative of a

large drug operation.

       {¶3}   Law enforcement began surveilling other residences and businesses where

appellant, Bryan, Ken Ly, and Plummer were often observed. Law enforcement also began

to monitor the many vehicles that were owned and registered to appellant but were often

driven by others. A GPS tracker was placed on a 2012 Cadillac Escalade that was in

appellant's name but was primarily driven by Bryan. Appellant also had a 2010 Lexus IS250

and a 2005 Nissan Altima that were in her name. Though multiple people were observed

driving the Altima, the Lexus was driven almost exclusively by appellant. Appellant had

given Bryan access to her vehicle, however, as he was seen moving the vehicle in and out

of the garage at appellant's residence.

       {¶4}   From their investigation, law enforcement was able to determine that Bryan

was bringing in large amounts of marijuana through Ken Ly and his brother, Nhat Ly. Ken

Ly resided in California and would visit appellant's home every two or three weeks, often

staying at appellant's home or Bryan's home when he came to Ohio. Bryan was also known

to have made multiple trips to California.

       {¶5}   From November 2, 2017 through December 12, 2017, appellant was in Guam

visiting her third son. During this time, Bryan, Ken Ly, and other associates were seen

coming and going from appellant's home with bags and suitcases.

                                             -2-
                                                                  Clermont CA2019-05-043

      {¶6}   In January 2018, Bryan went to California with his girlfriend, his children,

appellant, and Zach. Though everyone flew to California, appellant and Zach drove a rental

car back to appellant's Clermont County home. Bryan asked appellant and Zach to drive

two suitcases back to Ohio, claiming he did not want to pay an $85 bag fee to have them

flown to Ohio. One of the suitcases appellant drove back to Clermont County was a pink

suitcase. This same suitcase was often seen going in and out of appellant's residence and

Bryan later admitted to law enforcement that he used the suitcase to transport and hold

marijuana.

      {¶7}   On January 21, 2018, appellant was observed at Malin's apartment building

in the vehicle she rented to drive back to Ohio from California. Bryan was also observed at

this address, although he had arrived in a separate vehicle. Two suitcases, one of which

was a pink suitcase, were removed from the rental vehicle and rolled over to Bryan's vehicle.

Shortly thereafter, Bryan returned the suitcases to the rental vehicle and both the rental

vehicle and Bryan's vehicle were driven to appellant's home. The suitcases were removed

from the rental vehicle and taken into appellant's home.

      {¶8}   Officers conducted a trash pull at appellant's home on January 21, 2018 and

found an empty vial with "THC 75.2 percent pure" written on it. Officers also found mail

addressed to appellant and to Bryan. From January 22, 2018 through January 29, 2018,

law enforcement continued to observe "a lot of traffic in and out" of appellant's residence,

with individuals carrying suitcases, duffle bags, and backpacks into and out of the home.

      {¶9}   On January 29, 2018, law enforcement followed a white minivan containing

Ken Ly and two other unidentified individuals to the Pacific Kitchen, a restaurant in

Montgomery, Ohio that Ken Ly's brother owned. The minivan was parked next to an Acura.

Four large, white boxes were loaded into the minivan. Two suitcases were taken from the

minivan and placed in the Acura. The two unidentified individuals entered the Acura and

                                            -3-
                                                                             Clermont CA2019-05-043

drove away. Ken Ly drove the minivan to appellant's residence, where the four large boxes

were unloaded into appellant's home.

        {¶10} On January 31, 2018, law enforcement executed multiple search warrants in

Clermont County, Butler County, Hamilton County, and in Northern Kentucky at residences

and businesses believed to be involved in the drug operation that was run, in part, out of

appellant's home. Malin's apartment was searched and 120 pounds of marijuana and

$70,000 was recovered.

        {¶11} Appellant's home was also searched pursuant to a warrant on January 31,

2018. Officers who searched appellant's home testified that as soon as appellant's front

door was opened, they immediately smelled a strong odor of marijuana. Upon entering

appellant's home, officers discovered an office immediately to the left.1 The door to the

office was unlocked. Inside the office, law enforcement located evidence related to drug

trafficking. Officers found the boxes that had been unloaded from Ken Ly's white minivan

after they had been picked up at Pacific Kitchen on January 29, 2018. Two of the boxes

were unopened and each contained 30 vacuum sealed bags of marijuana. A third box was

already opened and had 34 vacuum sealed bags of marijuana. The fourth box was empty.

The marijuana found in the boxes weighed more than 125 pounds, or more than 40,000

grams.2 Also found in the office was the pink suitcase appellant had transported to Ohio

from California. Inside the pink suitcase were sealed bags of marijuana. A tote bag found




1. Testimony from trial indicated that appellant's home contained three bedrooms: a master bedroom, a
second bedroom located directly across from the master bedroom, and a third bedroom near the front door.
The third bedroom was set up as an office. For purposes of clarity, the third bedroom will be referred to as
"the office" and the second bedroom across from the master bedroom will be referred to as the "spare
bedroom."

2. The marijuana contained in the boxes found in the office of appellant's home was sent to the Hamilton
County Crime Lab. Testing revealed that the marijuana found in the three boxes weighed, respectively,
17,334.6 grams, 15,035.1 grams, and 17,004.6 grams, for an aggregate weight of 49,374.3 grams.



                                                   -4-
                                                                               Clermont CA2019-05-043

in the office contained marijuana and dryer sheets and a file cabinet drawer held two bags

of marijuana. In addition, vacuum seal bags, an envelope addressed to appellant, a

currency counter, a digital scale, a Dickey's BBQ cup containing marijuana, a drug ledger,

and additional dryer sheets were also found in the office.3

         {¶12} In the hallway outside the office, officers found another drug ledger. In the

kitchen and dining room of appellant's home, officers found marijuana in a cabinet, two

vacuum sealers, a currency counter in the pantry, and a surveillance camera. In a spare

bedroom located across from the master bedroom, the officers found a drug ledger, mail

from Pacific Kitchen, a black bag containing $94,780 in currency, loose marijuana,

packaging material, pre-rolled marijuana joints, luggage containing $49,870, and a

checkbook belonging to Ken Ly.                 In appellant's master bedroom, officers found a

surveillance camera, $20,000 in a file cabinet drawer, a drug ledger next to the bed on the

floor, $1,969 in bundled currency in appellant's purse, $5,059.25 in a safe on the floor of

appellant's closet, two iPhones, an AK-47 in the closet, a box of 9mm ammunition, and a

plastic container containing $125 on the closet floor.                  When searching the trunk of

appellant's Lexus, officers found reusable grocery bags. One of these bags had marijuana

residue on the bottom of it.

         {¶13} Law enforcement also obtained search warrants for appellant's bank

accounts. Appellant had more than ten bank accounts, with varying amounts of money in

each account. In one bank, appellant had a safety deposit box in which she stored vintage

coins, silverware, and a bag with $25,040 in cash with "To Joshua Adam Plummer" written

on it.    In another bank, appellant had more than $44,000 in five accounts.                             Law

enforcement's review of appellant's tax records from 2013 to 2016 indicated she earned



3. Trial testimony from law enforcement officers indicated that it was common for those involved in trafficking
in marijuana to use dryer sheets in an effort to conceal the smell of the drug.

                                                     -5-
                                                                   Clermont CA2019-05-043

less than $20,000 during each of those years. Appellant, who was on disability due to a

back injury, was employed as a PRN employee at a hospital, working a couple of times a

week.

        {¶14} When law enforcement entered appellant's home to search her residence, the

officers found Ken Ly in the spare bedroom. Ken Ly and appellant were removed from the

home and placed in police vehicles. Appellant was transported to the police station where

she was interviewed by Agent Brian Taylor and Lieutenant Nic DeRose, officers on the

CCNU. During the interview, appellant told Agent Taylor that she knew something was

going on and that something was not right. She stated she did not want to get anyone in

trouble and that she had been yelling at Bryan for a couple of weeks to "get it out" of her

home. Appellant explained that Bryan paid her cellphone bill in exchange for the use of the

office in her home.

        {¶15} Agent Taylor informed appellant that a search had also been conducted at

Malin's home and marijuana had been found at that location. Appellant stated that that

made sense, as Bryan had her drop off suitcases there twice. When appellant was told by

Agent Taylor that she was "in neck-deep" in the drug operation, appellant stated, "I know.

I told you, I'm just stupid. I shouldn't have done anything. I'm so stupid."

        {¶16} Following her interview, appellant was released from custody. On September

11, 2018, appellant was indicted on one count of engaging in a pattern of corrupt activity in

violation of R.C. 2923.32(A)(1), a felony of the first degree, one count of trafficking in over

40,000 grams of marijuana in violation of R.C. 2925.03(A)(2), a felony of the second degree,

one count of possession of over 40,000 grams of marijuana in violation of R.C. 2925.11(A),

a felony of the second degree, one count of money laundering in violation of R.C.

1315.55(A)(1), a felony of the third degree, and possession of criminal tools in violation of

R.C. 2923.24(A), a felony of the fifth degree. The trafficking in marijuana and possession

                                             -6-
                                                                Clermont CA2019-05-043

of marijuana offenses were accompanied by a specification seeking forfeiture of appellant's

residence, three motor vehicles, an AK-47 firearm, and $195,593.99 in currency.

      {¶17} Appellant pled not guilty to the offenses and a four-day jury trial commenced

on April 29, 2019. The state dismissed the charges of engaging in a pattern of corrupt

activity, money laundering, and possession of criminal tools. The state also dismissed

appellant's residence from the forfeiture specification accompanying the trafficking in

marijuana and possession of marijuana charges. Thereafter, the state presented testimony

from law enforcement officers involved in the narcotics investigation and search of

appellant's home, including testimony from Agent Taylor and Lt. DeRose. Appellant's

recorded police interview and evidence obtained during the surveillance and search of

appellant's home were admitted into evidence.

      {¶18} Appellant, Bryan, and Malin testified in appellant's defense. Bryan admitted

he had been incarcerated for running a drug organization. Bryan, a professional gambler,

stated he became involved in the drug organization after meeting Nhat Ly at a casino in

Cincinnati. Once Bryan's drug operation became too large for Nhat Ly, Nhat Ly involved

his brother, Ken Ly. Bryan explained that he picked up marijuana at various restaurants in

southwest Ohio and he would store the drugs at various places, including at Malin's and

appellant's homes. The drugs were stored in boxes, suitcases, and bags – often with dryer

sheets in an attempt to conceal the smell of the marijuana. Bryan explained that the pink

suitcase found during the search of appellant's home was a suitcase that he used to hold

bags of marijuana that were short product.

      {¶19} Bryan testified that he largely worked out of the office in appellant's home,

which he claimed to keep locked. However, Bryan claimed that when appellant went to

Guam, he spread his drug operation outside the home-office. For instance, Bryan testified

that he used the master bedroom to count more than $400,000 in cash and to balance his

                                             -7-
                                                                   Clermont CA2019-05-043

drug ledgers and accounts. When he realized he had a $20,000 cash surplus, Bryan

claimed he bundled the money up, stuck it in a cabinet drawer, and forgot about it until law

enforcement found it in appellant's bedroom during execution of the warrant.

       {¶20} Although Bryan denied that appellant was involved in his drug operation or

even knew the operation was being run out of her home, he later contradicted himself by

testifying that appellant had walked in on him once and told him to get his "stuff" out. Bryan

claimed that the drugs in appellant's home did not smell, as they were packaged in vacuum-

sealed bags. However, he also testified that appellant questioned him about why her home

smelled like marijuana and he told her it was because he smoked a joint in the house. Bryan

also contradicted himself when he first testified that he never weighed marijuana at

appellant's house, but then stated that the Dickey's BBQ cup found at appellant's house

was used to weigh marijuana. Bryan also claimed that appellant was never present when

he sold marijuana to others, but surveillance video from January 21, 2018 shows appellant

arriving home around the same time as Kendal Hollis, a known associate in Bryan's drug

organization. Appellant walked into her home at the same time as Hollis, who was carrying

an empty bag. A short time later, Hollis left the home with a full bag.

       {¶21} Appellant took the stand and testified that she was unaware of and had not

participated in Bryan's drug operation. Appellant claimed she did not know marijuana was

being stored in her home or the drugs were being trafficked out of her home. Appellant

offered explanations for the evidence recovered in her home and for the large sums of

money found in her bank accounts. She claimed that money found in her various bank

accounts was from a trust that she managed and from a $60,608 settlement she received

in October 2017 after suffering injuries to her back. The $25,040 found in a safety deposit

box inside a bag with Plummer's name on it was allegedly cash appellant had withdrawn

for the purpose of buying a new car. As for the evidence collected in her home, she stated

                                            -8-
                                                                                  Clermont CA2019-05-043

that she has a vacuum sealer and vacuum sealer bags that she uses to keep her food fresh.

She testified the iPhones recovered in her bedroom were for personal use – one phone was

broken and the other phone was to replace the broken phone. As for the AK-47 found in

her bedroom closet, appellant testified she bought the weapon for personal protection after

an ex-boyfriend started stalking her.

        {¶22} After considering the evidence presented at trial, the jury found appellant

guilty of trafficking and possessing marijuana that equaled or exceeded 40,000 grams. With

respect to the forfeiture specification, the jury found that only $121,936 in currency and a

2012 Cadillac Escalade were subject to forfeiture.4 The matter proceeded to sentencing,

where the court determined that the trafficking and possession offenses were allied

offenses subject to merger. The state elected to proceed on the trafficking in marijuana

offense, and the trial court imposed an eight-year mandatory prison sentence and a $7,500

mandatory fine on appellant.

        {¶23} Appellant appealed, raising four assignments of error for review. For ease of

discussion, appellant's third and fourth assignments of error will be addressed together.

        {¶24} Assignment of Error No. 1:

        {¶25} THE         TRIAL      COURT        ERRED        BY     NOT      ORDERING          A    SPECIAL

PROSECUTOR WHERE A COUNTY ASSISTANT PROSECUTOR SPENT A NIGHT

DRINKING AND THEN SLEEPING IN BED WITH APPELLANT.

        {¶26} In her first assignment of error, appellant contends the trial court erred by not

granting her motion to disqualify the Clermont County Prosecutor's Office after it came to

light that appellant and a former assistant prosecutor spent an evening drinking and

socializing with one another. Appellant maintains that a conflict of interest should have



4. Prior to submitting the case to the jury, the trial court granted appellant's Crim.R. 29 motion as it related to
the forfeiture specifications for appellant's Lexus IS250, Nissan Altima, and the AK-47.

                                                      -9-
                                                                    Clermont CA2019-05-043

precluded the Clermont County Prosecutor's Office from prosecuting the case and that the

court's failure to disqualify the prosecutor's office violated her right to a fair trial and due

process of law.

       {¶27} The record indicates that on July 6, 2018, more than two months before

appellant was indicted, appellant had a chance meeting at a local bar with "RH," an

assistant prosecuting attorney with the Clermont County Prosecutor's Office. Appellant and

RH were both drinking. Appellant initiated contact with RH after learning from a friend that

RH was an attorney. When appellant mentioned to RH that her home had been "raided,"

RH interjected to ask where her home was located. After being advised appellant's home

was in Clermont County, RH informed appellant he was an assistant prosecutor with

Clermont County and he could not discuss the matter with her. At this point in time, RH

had no knowledge of appellant or of law enforcement's investigation into her activities.

       {¶28} Appellant contends that despite RH stating he could not discuss the matter

with her, RH kept bringing the topic up during the evening, asking her if she had a lawyer,

and if she wanted him to call her attorney. RH denied that he had any further contact with

appellant regarding law enforcement's investigation of her activities. RH did not contact

appellant's attorney; however, RH admitted to texting Lt. DeRose around midnight to

confirm appellant was the target of an investigation. Lt. DeRose confirmed the investigation

the next morning, around 7:00 a.m. RH did not inform appellant he sent Lt. DeRose a text;

nor did he inform appellant of the response he received.

       {¶29} On the evening of July 6, 2018, appellant and RH left the bar and went to a

mutual friend's home, where they continued drinking. Appellant, RH, and their mutual

friends spent time in a hot tub together. After getting out of the hot tub, the homeowner

offered to let everyone stay overnight so that they would not be driving after drinking. RH

and appellant slept in the same bed, although they did not engage in any sexual activity.

                                             - 10 -
                                                                   Clermont CA2019-05-043

Though appellant claimed she only stayed out of fear after RH grabbed her by the arm and

told her she was not going anywhere, text messages appellant sent to RH the following day

undercut this claim. In the text messages, appellant unsuccessfully sought to make future

plans with RH. RH did not, however, have any future contact with appellant.

      {¶30} Approximately a month later, at the beginning of August 2018, a fellow

prosecutor mentioned appellant by name during a discussion at the prosecutor's office. RH

told the other prosecutor not to further discuss the case and disclosed his July 6, 2018

contact with appellant. RH did not have any further discussion or conversation with that

prosecutor or any other assistant prosecutors about appellant. On August 7, 2018, RH

resigned from the Clermont County Prosecutor's Office. More than a month later, on

September 11, 2018, appellant was indicted for her involvement in the drug operation.

      {¶31} Following     her   indictment,   appellant    filed   a   "Motion   Requesting

Withdrawal/Disqualification of Clermont County Prosecutor's Office" and supported her

memorandum with an affidavit. The prosecutor's office opposed the motion and submitted

an affidavit from RH. The trial court held a hearing on the motion on March 7, 2019, with

appellant and RH both testifying. During the hearing, no evidence was presented that RH

had obtained any incriminating statements or evidence from appellant or that RH had any

involvement in the investigation, charging decisions, indictment or prosecution of appellant.

At the close of the hearing, defense counsel conceded that he could not identify any way in

which the encounter between appellant and RH had violated appellant's due process rights

or prejudiced her.

      {¶32} On March 12, 2019, the trial court issued a decision denying appellant's

motion to disqualify the Clermont County Prosecutor's Office. The court found that no

attorney-client relationship existed between appellant and RH and that the mere

appearance of impropriety was not sufficient to warrant disqualification of the entire

                                           - 11 -
                                                                     Clermont CA2019-05-043

prosecutor's office. Specifically, the court stated:

              [RH's] testimony that he had no involvement or input into the
              investigation, indictment, or prosecution of [appellant] is
              unrefuted. Given his resignation from the prosecutor's office in
              August of 2018, [RH] will play no role at trial. Frankly, [RH]
              obtained no information from [appellant] that wasn't already
              known by law enforcement after they executed the search
              warrant on her residence in January of 2018.             Given
              [appellant's] inability to demonstrate any prejudice,
              disqualification of the entire Clermont County Prosecutor's
              Office is not warranted in this case.

       {¶33} We review a trial court's decision on a motion to disqualify under an abuse-

of-discretion standard of review. State v. Goff, 4th Dist. Lawrence No. 11CA20, 2013-Ohio-

42, ¶ 59. An abuse of discretion connotes more than an error in law or judgment; it implies

that the court's decision was arbitrary, unreasonable, or unconscionable. State v. Gearhart,

12th Dist. Warren No. CA2017-12-168, 2018-Ohio-4180, ¶ 13.

       {¶34} "A decree disqualifying a prosecutor's office should only be issued by a court

when actual prejudice is demonstrated." State v. Hennessey, 12th Dist. Clermont No.

CA2020-01-002, 2020-Ohio-5232, ¶ 23. "In making the determination, relevant factors may

include, 1) the type of relationship the disqualified prosecutor previously had with a

defendant, 2) the screening mechanism, if any, employed by the office, 3) the size of the

prosecutor's office, and 4) the involvement the disqualified prosecutor had in the case." Id.,

citing State v. Morris, 5th Dist. Stark No. 2004CA00232, 2005-Ohio-4967, ¶ 15. "Prejudice

will not be presumed by an appellate court where none is demonstrated." Id., citing State

v. Freeman, 20 Ohio St.3d 55 (1985). Furthermore, "[t]he mere appearance of impropriety

is insufficient to warrant the disqualification of an entire prosecutor's office." State v. White,

8th Dist. Cuyahoga No. 82066, 2004-Ohio-5200, ¶ 25.

       {¶35} Appellant contends consideration of the above-mentioned factors supports

her motion to disqualify the Clermont County Prosecutor's Office. With respect to the first


                                              - 12 -
                                                                    Clermont CA2019-05-043

factor, appellant asserts that she and RH established an attorney-client relationship which

required the entire prosecutor's office to be disqualified pursuant to Professional Conduct

Rule 1.10. This rule provides as follows:

              While lawyers are associated in a firm, none of them shall
              represent a client when the lawyer knows or reasonably should
              know that any one of them practicing alone would be prohibited
              from doing so by Rule 1.7 or 1.9, unless the prohibition is based
              on a personal interest of the prohibited lawyer and does not
              present a significant risk of materially limiting the representation
              of the client by the remaining lawyers in the firm.

(Emphasis sic.) Prof.Cond.R. 1.10(a).

       {¶36} However, as Comment 7 to this rule explains, "[u]nder Rule 1.11(d), where a

lawyer represents the government after having served clients in private practice * * * former-

client conflicts are not imputed to government lawyers associated with the individually

disqualified lawyer." Prof.Cond.R. 1.10, Comment 7. Moreover, "[b]ecause of the special

problems raised by imputation within a government agency, [Prof.Cond.R. 1.11(d)] does

not impute the conflicts of a lawyer currently serving as an officer or employee of the

government to other associated government officers or employees, although ordinarily it

will be prudent to screen such lawyers. Prof.Cond.R. 1.11, Comment 2.

       {¶37} Neither the Rules of Professional Conduct nor consideration of the factors set

forth in Hennessey required disqualification of the Clermont County Prosecutor's Office.

RH did not have an attorney-client relationship with appellant. He provided no legal service

or advice to her. As soon as appellant stated her "raided" home was in Clermont County,

RH informed appellant he could not discuss her legal situation due to his employment as

an assistant prosecutor.

       {¶38} RH's "relationship" with appellant consisted of a single night of socializing and

did not involve intimacy.    RH was not involved in any aspect of the investigation or

prosecution of appellant's case. Rather, RH distanced himself from the case. RH informed

                                             - 13 -
                                                                  Clermont CA2019-05-043

his superiors of his encounter with appellant and then resigned from the prosecutor's office

without ever discussing the specifics of appellant's case.        Finally, defense counsel

conceded appellant was unable to demonstrate any prejudice that resulted from appellant's

encounter with RH.

      {¶39} Accordingly, based upon the facts and record before us, we conclude that the

trial court did not abuse its discretion in denying appellant's motion to disqualify the

Clermont County Prosecutor's Office. Appellant's first assignment of error is overruled.

      {¶40} Assignment of Error No. 2:

      {¶41} THE TRIAL COURT ERRED BY PROHIBITING THE JURY FROM VIEWING

THE ENTIRE UNINTERRUPTED INTERROGATION OF APPELLANT.

      {¶42} In her second assignment of error, appellant argues the trial court abused its

discretion in denying her request to play for the jury and to admit into evidence the full

recording of her interview with law enforcement. Appellant contends by redacting certain

portions of the interview, she was denied the right to cross-examine Agent Taylor about his

claim that he established a good rapport with her during the interview. She also claims that

by redacting a two-hour portion of the video where she sat by herself in the interview room

while awaiting law enforcement, the jury was deprived of the opportunity to "determine

whether her subsequent statements were [made] out of duress, exhaustion, stress, or a

combination of those factors."

      {¶43} "A trial court's decision to admit or exclude evidence will not be reversed by a

reviewing court absent an abuse of discretion." State v. McLaughlin, 12th Dist. Clinton No.

CA2019-02-002, 2020-Ohio-969, ¶ 42.

      {¶44} The record reveals that over defense counsel's objection, the trial court

permitted the redaction of statements one of the officers made to appellant about the felony-

level of the offenses and the amount of prison-time she faced as a result of her involvement

                                           - 14 -
                                                                   Clermont CA2019-05-043

in the marijuana operation. In permitting this redaction, the court indicated that if on cross-

examination defense counsel challenged Agent Taylor on how he built rapport with

appellant, the evidence could become relevant and the court would address the

admissibility of the statements at that time. However, the record reveals that appellant

failed to question Agent Taylor or Lt. DeRose about their interview methods. The redacted

statements, therefore, never became relevant.

       {¶45} Furthermore, admission of such statements would have been prejudicial and

improper. "A jury should not normally be told the potential sentences a criminal defendant

faces for the charged offenses." State v. Bajaj, 7th Dist. Columbiana No. 03 CO 16, 2005-

Ohio-2931, ¶ 163, citing State v. Hudson, 5th Dist. Delaware No. 02 CAA 12065, 2003-

Ohio-7049, ¶ 87-89. After all, "the subject of disposition is a matter for the court and not

the jury." State v. Rogers, 17 Ohio St.3d 174, 182 (1985). As appellant failed to cross-

examine either Agent Taylor or Lt. DeRose on their interview methods and the redacted

statements addressed sentencing issues that fall outside the province of the jury, we find

that the trial court did not abuse its discretion in excluding those statements from evidence.

       {¶46} We further find that the trial court did not abuse its discretion in ruling

inadmissible that the portion of the recording which showed appellant waiting in the

interview room by herself for two hours prior to law enforcement questioning her about her

involvement in the marijuana operation. The video depicting appellant sitting alone in a

room for two hours was duplicative of testimony defense counsel obtained on cross-

examination, wherein Agent Taylor admitted appellant sat in a room at the police

department by herself "probably [for] a couple of hours" before the interview began. Since

defense counsel was given the opportunity to cross-examine Agent Taylor and Lt. DeRose

about the two-hour wait, the court did not abuse its discretion in excluding that portion of

the recording.

                                            - 15 -
                                                                   Clermont CA2019-05-043

       {¶47} Furthermore, though appellant now claims that the two-hour delay in

questioning was relevant to show that her statements to law enforcement were made under

duress or as a result of exhaustion, she did not advance this defense at trial. When

questioned about the statements she made to Agent Taylor and Lt. DeRose during her

police interview, appellant did not testify the statements were inaccurate or brought on by

exhaustion or duress. Given these circumstances, the trial court did not err in finding that

the recording of the two-hour wait was not relevant, and it was properly excluded at trial.

       {¶48} Appellant's second assignment of error is overruled.

       {¶49} Assignment of Error No. 3:

       {¶50} THE JURY ERRED BY FINDING APPELLANT GUILTY WHEN THE

EVIDENCE WAS INSUFFICIENT TO SUPPORT A CONVICTION.

       {¶51} Assignment of Error No. 4:

       {¶52} THE VERDICT WAS AGAINST THE WEIGHT OF THE EVIDENCE.

       {¶53} In her third and fourth assignments of error, appellant contends that her

convictions for trafficking in marijuana and possession of marijuana are not supported by

sufficient evidence and are against the manifest weight of the evidence. Specifically,

appellant maintains that there was no evidence that she was knowingly "involved with or

complicit in trafficking in marijuana" as the state failed to present evidence that she engaged

in hand-to-hand transactions or transported or touched the contraband. She further argues

there was no evidence that she knowingly possessed or exercised physical control over the

contraband found in her home.

       {¶54} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997); State v. Grinstead,

194 Ohio App.3d 755, 2011-Ohio-3018, ¶ 10 (12th Dist.). When reviewing the sufficiency

of the evidence underlying a criminal conviction, an appellate court examines the evidence

                                            - 16 -
                                                                    Clermont CA2019-05-043

in order to determine whether such evidence, if believed, would convince the average mind

of the defendant's guilt beyond a reasonable doubt. State v. Paul, 12th Dist. Fayette No.

CA2011-10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

       {¶55} On the other hand, a manifest weight of the evidence challenge examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177,

2012-Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest weight

of the evidence, the reviewing court must look at the entire record, weigh the evidence and

all reasonable inferences, consider the credibility of the witnesses, and determine whether

in resolving the conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

In reviewing the evidence, an appellate court must be mindful that the jury, as the original

trier of fact, was in the best position to judge the credibility of witnesses and determine the

weight to be given to the evidence. State v. Blankenburg, 197 Ohio App.3d 201, 2012-

Ohio-1289, ¶ 114 (12th Dist.). An appellate court will overturn a conviction due to the

manifest weight of the evidence "only in the exceptional case in which the evidence weighs

heavily against the conviction." Id., citing State v. Thompkins, 78 Ohio St.3d 380, 387

(1997). Further, although the legal concepts of sufficiency of the evidence and weight of

the evidence are quantitatively and qualitatively different, "[a] determination that a

conviction is supported by the manifest weight of the evidence will also be dispositive of the

issue of sufficiency." State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150,

                                             - 17 -
                                                                   Clermont CA2019-05-043

¶ 19.

        {¶56} Appellant was convicted of complicity to trafficking in marijuana and

possession of marijuana. "A charge of complicity may be stated in terms of [the complicity

statute] or in terms of the principal offense." R.C. 2923.03(F). See also State v. Herring,

94 Ohio St.3d 246, 251 (2002).

        {¶57} R.C. 2925.03(A)(2), the trafficking statute, provides that "[n]o person shall

knowingly * * * [p]repare for shipment, ship, transport, deliver, prepare for distribution, or

distribute a controlled substance or a controlled substance analog, when the offender

knows or has reasonable cause to believe that the controlled substance or controlled

substance analog is intended for sale or resale by the offender or another person." If the

controlled substance is marijuana and the amount of marijuana equals or exceeds 40,000

grams, the offense is a second-degree felony. R.C. 2925.03(C)(3)(g).

        {¶58} R.C. 2925.11(A), the possession statute, provides that "[n]o person shall

knowingly obtain, possess, or use a controlled substance or a controlled substance analog."

If the controlled substance is marijuana and the amount equals or exceeds 40,000 grams,

the offense is a second-degree felony. R.C. 2925.11(C)(3)(g). Possession is defined as

"having control over a thing or substance, but may not be inferred solely from mere access

to the thing or substance through ownership or occupation of the premises upon which the

thing or substance is found." R.C. 2925.01(K). Possession may be actual or constructive.

State v. Fultz, 12th Dist. Butler No. CA2015-06-103, 2016-Ohio-1486, ¶ 12. Constructive

possession exits when one is conscious of the presence of the object and able to exercise

dominion and control over it, even if it is not within one's immediate physical possession.

State v. Graves, 12th Dist. Clermont No. CA2015-03-022, 2015-Ohio-3936, ¶ 22.

"Constructive possession may be proven by circumstantial evidence alone." Fultz at ¶ 12.

Absent a defendant's admission, the surrounding facts and circumstances, including a

                                            - 18 -
                                                                   Clermont CA2019-05-043

defendant's actions, are evidence that a trier of fact may consider in determining whether

the defendant had constructive possession. Graves at ¶ 22. "The discovery of readily

accessible drugs in close proximity to the accused constitutes circumstantial evidence that

the accused was in constructive possession of the drugs." Fultz at ¶ 13. "[T]wo or more

persons may have possession of an object together if they have the ability to control it,

exclusive of others." State v. Peyton, 12th Dist. Butler No. CA2015-06-112, 2017-Ohio-

243, ¶ 44.

       {¶59} Pursuant to the complicity statute, "[n]o person, acting with the kind of

culpability required for the commission of an offense shall * * * [a]id or abet another in

committing the offense." R.C. 2923.03(A)(2). A person must act "knowingly" to traffic in

marijuana or possess marijuana. R.C. 2925.03(A)(2); R.C. 2925.11(A). "A person acts

knowingly, regardless of purpose, when the person is aware that the person's conduct will

probably cause a certain result or will probably be of a certain nature." R.C. 2901.22(B).

       {¶60} To be complicit to a crime by aiding and abetting, "the evidence must show

that the defendant supported, assisted, encouraged, cooperated with, advised, or incited

the principal in the commission of the crime, and that the defendant shared the criminal

intent of the principal." State v. Johnson, 93 Ohio St.3d 240 (2001), syllabus. "[A] person's

mere association with a principal offender is not enough to sustain a conviction based upon

aiding and abetting." State v. Coldiron, 12th Dist. Clermont Nos. CA2003-09-078 and

CA2003-09-079, 2004-Ohio-5651, ¶ 17. The accused "must actively participate in some

way and contribute to the unlawful act to aid or to abet." State v. Davis, 12th Dist. Madison

No. CA2015-05-015, 2016-Ohio-1166, ¶ 49, citing State v. Salyer, 12th Dist. Warren No.

CA2006-03-039, 2007-Ohio-1659, ¶ 27. Aiding and abetting may be shown through either

direct or circumstantial evidence, and "'participation in criminal intent may be inferred from

the presence, companionship, and conduct before and after the offense is committed.'" In

                                            - 19 -
                                                                 Clermont CA2019-05-043

re B.T.B., 12th Dist. Butler No. CA2014-10-199, 2015-Ohio-2729, ¶ 19, quoting State v.

Lett, 160 Ohio App.3d 46, 2005-Ohio-1308, ¶ 29 (8th Dist.).

      {¶61} After reviewing the record, weighing inferences and examining the credibility

of the witnesses, we find appellant's convictions for trafficking in over 40,000 grams of

marijuana and possession of over 40,000 grams of marijuana are supported by sufficient

evidence and are not against the manifest weight of the evidence. The state presented

testimony and evidence from which the jury could have found all the essential elements of

the offenses proven beyond a reasonable doubt. The state established that appellant

assisted and encouraged the trafficking in and possession of marijuana as part of her son's

drug enterprise. Appellant knowingly permitted Bryan to operate his business out of her

home-office and she knowingly permitted him to keep 49,374.3 grams, or 125 pounds, of

marijuana in her home. Appellant was aware that marijuana was in her home, as evidenced

by Bryan's testimony that appellant had walked in on him with the drugs on least one

occasion and appellant's admissions to law enforcement that she knew something was

going on and she had been yelling at Bryan to "get it," meaning the drugs, out of her home

for weeks. Appellant also admitted to smelling the marijuana and to being "neck-deep" in

the drug operation.

      {¶62} Evidence of the drug operation was pervasive throughout appellant's home.

In addition to the odor and presence of marijuana, there were digital scales, packaging

materials, large amounts of cash, currency counters, and drug ledgers in multiple rooms

throughout the house. There was also a steady parade of people entering and leaving

appellant's residence, some of whom were known to have visited while appellant was at the

residence. These individuals went into the home with empty bags and backpacks and left

with full bags. The marijuana in appellant's home was readily accessible to appellant and

subject to her control, as evidenced by the fact that the office was not locked when law

                                          - 20 -
                                                                     Clermont CA2019-05-043

enforcement arrived to conduct the search, loose marijuana was found in the spare

bedroom, and a bag of marijuana was found in appellant's kitchen.

       {¶63} The state also presented evidence that appellant assisted in transporting

marijuana from California to Ohio. After flying to California with Bryan and his family,

appellant rented a car so that she could drive two suitcases back to Ohio. Although

appellant and Bryan claimed that the suitcases held baby clothes and that appellant drove

the suitcases to Ohio in order to save Bryan an $85 luggage fee, the jury was entitled to

reject this claim. The jury could find that this explanation did not make sense in light of the

expenses associated with renting a vehicle and driving it across the country. Furthermore,

Bryan had admitted to making $50,000 a week from his trafficking operation, and he stated

he made so much money that he "forgot" about $20,000 that he left in his mother's bedroom.

That he would ask his mother to rent a vehicle to drive to Ohio to save $85 is, therefore,

incredulous. Especially in light of Bryan's testimony that he often used one of the suitcases

– the pink suitcase – to store marijuana.

       {¶64} Based on the forgoing evidence, the trier of fact was entitled to find appellant

guilty of complicity to trafficking in marijuana and possession of marijuana.            Though

appellant and Bryan attempted to shift appellant's involvement in the offenses away from

her and solely onto Bryan's shoulders, there was ample evidence presented that appellant

was an active participant in her son's trafficking business and that she knowingly possessed

the marijuana found in her home. In finding appellant guilty, the jury was free to disregard

appellant's and Bryan's testimony that appellant was not involved in the offenses. See State

v. Woodward, 12th Dist. Warren No. CA2016-09-084, 2017-Ohio-6941, ¶ 24 (noting that

"[t]the jury, as the trier of fact was free to believe all, part, or none of the testimony of each

witness who appear[ed] before it"). Furthermore, appellant's convictions are not against

the manifest weight of the evidence merely because the trier of fact believed the testimony

                                              - 21 -
                                                                  Clermont CA2019-05-043

of the state's witnesses. State v. Crossty, 12th Dist. Clermont Nos. CA2017-01-003 thru

CA2017-01-005, 2017-Ohio-8267, ¶ 68.

      {¶65} Accordingly, given the overwhelming amount of evidence presented by the

state establishing that appellant participated and assisted in the trafficking and possession

offenses, we find that appellant's convictions are supported by sufficient evidence and are

not against the manifest weight of the evidence. The trier of fact did not lose its way or

create such a manifest miscarriage of justice that appellant's convictions must be reversed.

We therefore overrule appellant's third and fourth assignments of error.

      {¶66} Judgment affirmed.


      S. POWELL and M. POWELL, JJ., concur.




                                           - 22 -